Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of Group I, claims 1-12 in the reply filed on April 13th, 2022 is acknowledged. Non-elected invention of Group II, claims 13-20 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of Group I, claims 1-12 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on April 04th, 2021 and February 22nd, 2022 have been considered by the examiner.

Drawings
The drawings filed on 06/04/2020 are objected.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features: “a first thin film transistor array and a second thin film transistor array; the first thin film transistor array is electrically connected to the plurality of organic light-emitting units; and the second thin film transistor array is disposed corresponding to the liquid crystal unit” in claim 6 and “the first thin film transistor array is electrically connected to the organic light-emitting unit through the first transparent electrode, and the second thin film transistor array is electrically connected to the second transparent electrode” in claim 7, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112(f)/ sixth paragraph
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “each of the spacing units is disposed around the corresponding organic light-emitting unit and configured to isolate the organic light-emitting unit and the liquid crystal unit…” as recited in claims 3 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang (CN 110320703, hereinafter as Xian ‘703) in view of Yu (CN2842478Y, hereinafter as Yu ‘478).
Regarding Claim 1, Xian ‘703 teaches a double-sided display device, comprising: 
an array substrate (Fig. 13, (11); [0043]); 
an organic light-emitting functional layer (Fig. 13, (12); [0043]) and a semi-transparent semi- reflective electrode (20; [0043]) arranged on the array substrate in sequence; and 
wherein one part of light emitted by the organic light-emitting functional layer penetrates through the semi-transparent semi-reflective electrode to display on one side of the double-sided display device, and the other part of the light is reflected toward the other side by the semi-transparent semi-reflective electrode to display on the other side of the double-sided display (see Fig. 13).  
Thus, Xian ‘703 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a liquid crystal unit disposed on a side of the semi-transparent semi- reflective electrode close to the organic light-emitting functional layer”.
However, Yu ‘478 teaches a liquid crystal unit (Fig. 3, (230); [0026])) disposed on a side of the semi-transparent semi-reflective electrode (231; [0026]) close to the organic light-emitting functional layer (see Fig. 2; [0023] and [0026]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Xian ‘703 by having the liquid crystal unit disposed on a side of the semi-transparent semi- reflective electrode close to the organic light-emitting functional layer in order to maintain high display brightness and contrast for the display device (see para. [0024]) as suggested by Yu ‘478.

Regarding Claim 11, Xian ‘703 teaches a double-sided display device, comprising: 
an array substrate (Fig. 13, (11); [0043]); and 
an organic light-emitting functional layer (Fig. 13, (12); [0043]), a conductive layer (201) , and a semi-transparent semi-reflective electrode (202/203; [0058] and [0084]-[0090]) arranged on the array substrate in sequence; wherein the conductive layer is made of an organic material with a high refractive index (see para. [0058]); the organic light-emitting functional layer comprises a plurality of organic light-emitting units (12) arranged at intervals; wherein one part of light emitted by the organic light-emitting functional layer penetrates through the semi-transparent semi-reflective electrode (202/203) to display on one side of the double-sided display device, and the other part of the light is reflected toward the other side by the semi-transparent semi-reflective electrode to display on the other side of the double-sided display (see Fig. 13).  

Thus, Xian ‘703 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a liquid crystal unit disposed is filled between the plurality of organic light-emitting units”.
However, Yu ‘478 teaches a liquid crystal unit (Fig. 3, (230); [0026])) disposed on a side of the organic light-emitting functional layer (see Fig. 2; [0023] and [0026]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Xian ‘703 by having the liquid crystal unit disposed on a side of the organic light-emitting functional layer such that a liquid crystal unit disposed is filled between the plurality of organic light-emitting units in order to maintain high display brightness and contrast for the display device (see para. [0024]) as suggested by Yu ‘478.


    PNG
    media_image1.png
    301
    633
    media_image1.png
    Greyscale

Fig. 13 (Xian ‘703)

    PNG
    media_image2.png
    323
    532
    media_image2.png
    Greyscale

Fig. 3 (Yu ‘478)

Regarding Claim 2, Yu ‘478 teaches the organic light-emitting functional layer comprises a plurality of organic light-emitting units arranged at intervals (see Figs. 1-3, para. [0021]), and the liquid crystal unit (230) is filled between the plurality of organic light-emitting units.  
	Xian ‘703 teaches the plurality of organic light-emitting units (12) (see Fig. 13).

Regarding Claim 3, Yu ‘478 teaches a plurality of spacing units (see Fig. 3) disposed in one-to-one correspondence with the plurality of organic light- emitting units, and each of the spacing units is disposed around the corresponding organic light-emitting unit and configured to isolate the organic light-emitting unit and the liquid crystal unit.  
Xian ‘703 teaches the plurality of organic light-emitting units (12) (see Fig. 13).

Regarding Claim 4, Yu ‘478 teaches a color film substrate (Fig. 2, (140); [0020]) on a side of the array substrate away from the liquid crystal unit.  

Regarding Claim 5, Xian ‘703 teaches each of the organic light-emitting units (12) comprises one of a red light- emitting unit, a green light-emitting unit, or a blue light-emitting unit (see para. [0051]).  

Regarding Claim 6, Yu ‘478 teaches a liquid crystal unit (Fig. 3, (230); [0026])) and the organic light-emitting unit (see Fig. 2; [0023] and [0026]).
Xian ‘703 teaches a pixel driving circuit (the circuit substrate (11); [0052]-[0053]);
Thus, Xian ‘703 and Yu ‘478 are shown to teach all the features of the claim with the exception of explicitly the limitation: “the first thin film transistor array is electrically connected to the plurality of organic light-emitting units; and the second thin film transistor array is disposed corresponding to the liquid crystal unit”.  
However, it has been held to be within the general skill of a worker in the art to have the first thin film transistor array is electrically connected to the plurality of organic light-emitting units; and the second thin film transistor array is disposed corresponding to the liquid crystal unit on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (e.g. TFT 121 is electrically connected to the plurality of organic light-emitting units and TFT 221 is electrically connected to the liquid crystal unit, see Fig. 2 of Jung (US 2007/0109465) as an evidence.

Regarding Claim 7, Yu ‘478 teaches the first transparent electrodes (Fig. 2, (111_right portion); [0022]) disposed corresponding to the plurality of organic light-emitting units and second transparent electrodes (Fig. 2, (111_left portion); [0022]) disposed corresponding to the liquid crystal unit.
Xian ‘703 teaches a pixel driving circuit (the circuit substrate (11); [0052]-[0053]);
Thus, Xian ‘703 and Yu ‘478 are shown to teach all the features of the claim with the exception of explicitly the limitation: “the first thin film transistor array is electrically connected to the organic light-emitting unit through the first transparent electrode, and the second thin film transistor array is electrically connected to the second transparent electrode”. 
However, it has been held to be within the general skill of a worker in the art to have the first thin film transistor array is electrically connected to the organic light-emitting unit through the first transparent electrode, and the second thin film transistor array is electrically connected to the second transparent electrode on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (e.g. TFT (121) is electrically connected to the plurality of organic light-emitting units through the first transparent electrode (141) and TFT (221) is electrically connected to the second transparent electrode (251), see Fig. 2 of Jung (US 2007/0109465) as an evidence.
Examiner notes that claim 7 contain functional limitation “the first transparent electrode and the semi-transparent semi-reflective electrode are combined to control the plurality of organic light-emitting units to emit light, and the second transparent electrode and the semi-transparent semi-reflective electrode are combined to control a deflection of liquid crystal molecules in the liquid crystal unit” (emphasis added). According to MPEP 2173(05) g. " the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008)”. In the instant case, “… to control the plurality of organic light-emitting units to emit light, and … to control a deflection of liquid crystal molecules in the liquid crystal unit” is nothing else than the result achieved by the invention. 
Moreover, Specification as filed does not comply with the enablement requirement.  The claim 7 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In view of Applicant’s specification, it is not clear how “to control the plurality of organic light-emitting units to emit light and to control a deflection of liquid crystal molecules in the liquid crystal unit” can be produced. 
Thus, the limitations “the first transparent electrode and the semi-transparent semi-reflective electrode are combined to control the plurality of organic light-emitting units to emit light, and the second transparent electrode and the semi-transparent semi-reflective electrode are combined to control a deflection of liquid crystal molecules in the liquid crystal unit”, is a recitation of the intended use of the claimed invention, and such use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 

Regarding Claim 8, Yu ‘478 teaches the first transparent electrode and the second transparent electrode (111) are made of indium tin oxide (see para. [0022]).  

Regarding Claim 9, Xian ‘703 teaches a conductive layer (201; [0058]) disposed between the organic light-emitting functional layer (12) and the semi-transparent semi-reflective electrode (202/203); [0058] and [0084]-[0090]), and the conductive layer is made of an organic material with a high refractive index (e.g. light transmitting material; [0058]).  

Regarding Claim 10, Yu ‘478 teaches a color film substrate (140; [0020]) on a side 20of the array substrate away from the organic light-emitting functional layer (see Fig. 2), and the liquid crystal unit (130).
Thus, Xian ‘703 and Yu ‘478 are shown to teach all the features of the claim with the exception of explicitly the limitation: “the liquid crystal unit is located between the array substrate and the color film substrate”.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the liquid crystal unit that can be arranged in any order, thus the liquid crystal unit is located between the array substrate and the color film substrate involves only routine skill in the art.  In re Einstein, 8 USPQ 167. (e.g. the liquid crystal unit (410) is located between the array substrate (210) and the color film substrate (321), see Fig. 2 of Jung (US 2007/0109465) as an evidence). 

Regarding Claim 12, Xian ‘703 teaches a plurality of spacing units disposed in one-to-one correspondence with the plurality of organic light- emitting units (12), and each of the spacing units is disposed around the corresponding organic light-emitting unit (12).
Yu ‘478 teaches the spacing unit configured to isolate the organic light-emitting unit and the liquid crystal unit (see Fig. 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Lee et al. (US 2019/0004566 A1)
Yang et al. (US 2016/0246116 A1)		
Jin et al. (US 2008/0304248 A1)
Miyata (US 2006/0227981 A1)
Lee (US 2003/0112217 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829